                                         Case 6:19-bk-11920-SC         Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38             Desc
                                                                        Main Document    Page 1 of 28


                                          1   Samuel R. Maizel (SBN 189301)
                                              samuel.maizel@dentons.com
                                          2   Tania M. Moyron (SBN 235736)
                                              tania.moyron@dentons.com
                                          3   Gary W. Marsh (pro hac pending)
                                              gary.marsh@dentons.com
                                          4   DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                          5   Los Angeles, California 90017-5704
                                              Telephone:    (213) 623-9300
                                          6   Facsimile:    (213) 623-9924

                                          7   Proposed Attorneys for the Chapter 11 Debtor
                                              and Debtor In Possession
                                          8
                                                                   UNITED STATES BANKRUPTCY COURT
                                          9                CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              In re:                                        Case No. 6:19-bk-11920-SC
                                         11
         DENTONS US LLP




                                         12   AIR FORCE VILLAGE WEST, INC.                  Chapter 11 Case
            (213) 623-9300




                                              d/b/a ALTAVITA VILLAGE,
                                         13                                                 Hon. Scott C. Clarkson
                                         14            Debtor and Debtor in Possession.
                                                                                            DECLARATION OF BILL PACE IN SUPPORT
                                         15                                                 OF DEBTOR’S FIRST DAY MOTIONS
                                         16
                                                                                             EMERGENCY HEARING:
                                         17                                                  Date: March 14, 2019
                                                                                             Time: 10:00 a.m.
                                         18                                                  Place: Courtroom 5C
                                                                                                    411 West Fourth Street
                                         19                                                         Santa Ana, CA 92701
                                                                                             Video Courtroom:
                                         20                                                  Date: March 14, 2019
                                                                                             Time: 10:00 a.m.
                                         21                                                  Place: 3420 Twelfth Street
                                                                                                    Video Hearing Room 126
                                         22                                                         Riverside, CA 92501
                                         23

                                         24            I, Bill Pace, hereby state and declare as follows:

                                         25            I have been the Chief Financial Officer of Eskaton Properties, Inc. (“Eskaton”) and

                                         26   Management Agent for Air Force Village West, Inc., doing business as Altavita Village (the

                                         27   “Debtor” or “Altavita Village”) from 2006 through February 22, 2019. I am currently the

                                         28   Advisor to the Chief Financial Officer of Eskaton until June 20, 2019 to assist with his transition
                                         Case 6:19-bk-11920-SC              Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                           Desc
                                                                             Main Document    Page 2 of 28


                                          1   to this role. I am generally familiar with the day-to-day operations, business and financial affairs,

                                          2   and books and records of the Debtor.

                                          3              1.       I am an experienced senior business leader with nearly 30 years of business

                                          4   experience in the healthcare field.                 Eskaton is the largest non-profit community-based

                                          5   organization serving seniors in the Greater Sacramento area. Prior to joining Eskaton in 2006, I

                                          6   served as a chief financial officer and controller for various hospitals and medical organizations

                                          7   for 11 years and as a CPA/manager in public accounting, specializing in healthcare institutions

                                          8   for over six years.

                                          9              2.       Eskaton provides support, consulting, and management services to the Debtor.
                                         10   Eskaton’s team of professionals brings together experts in strategic planning, information
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   technology, finance, operations, marketing, design and development to provide the Debtor with a
         DENTONS US LLP




                                         12   unique support plan. In particular, Eskaton provides operational expertise and support in all areas
            (213) 623-9300




                                         13   of senior housing including independent living, assisted living, memory care, and skilled nursing

                                         14   support services.

                                         15              3.       On the date hereof (the “Petition Date”), the Debtor filed its voluntary petition for

                                         16   relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq,,1 in the

                                         17   United States Bankruptcy Court for the Central District of California, Riverside Division

                                         18   commencing the above-captioned chapter 11 case (the “Chapter 11 Case”).

                                         19              4.       To enable the Debtor to minimize the adverse effects of the commencement of this
                                         20   Chapter 11 Case on its business, the Debtor has requested various types of relief in a number of

                                         21   applications and motions (each a “First Day Motion” and collectively the “First Day Motions”).

                                         22   The First Day Motions seek relief intended to maintain the Debtor’s business operations; to

                                         23   preserve value for the Debtor, its stakeholders, and parties in interest; and, most importantly, to

                                         24   protect the health and wellbeing of the Residents (defined below) who reside at the CCRC

                                         25   (defined below) operated by the Debtor. Each First Day Motion is crucial to the Debtor’s

                                         26   reorganization efforts and to the health and wellbeing of the Residents.

                                         27              5.       I make this declaration in support of the First Day Motions (the “First Day

                                         28
                                              1
                                                  All references to “§” or “section” herein are to sections of the Bankruptcy Code unless otherwise noted.

                                                                                                          2
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                  Desc
                                                                       Main Document    Page 3 of 28


                                          1   Declaration”). Any capitalized term not expressly defined herein shall have the meaning ascribed

                                          2   to that term in the relevant First Day Motion. The facts set forth in this First Day Declaration are

                                          3   personally known to me, and, if called as a witness, I could and would testify thereto.

                                          4            6.     Part I of this First Day Declaration provides an overview of the Debtor’s business, the

                                          5   prepetition sales and marketing process, the existing debt structure, and the purpose of this Chapter 11

                                          6   Case, as well as a discussion of certain events leading to the Debtor’s chapter 11 filing. Part II sets

                                          7   forth the relevant facts in support of the First Day Motions.

                                          8                                                      I.

                                          9                                             BACKGROUND
                                         10   A.       The Debtor’s Business
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11            7.     The Debtor is a non-profit corporation organized under the laws of the State of
         DENTONS US LLP




                                         12   California that owns and operates a full-service continuing care retirement community (“CCRC”)
            (213) 623-9300




                                         13   located in Riverside, California known as Altavita Village. Altavita Village is home to 361

                                         14   residents (the “Residents”), many of whom are dependent on the Debtor for their day to day

                                         15   personal and medical care.

                                         16            8.     A CCRC, sometimes known as a life-care community, is a type of retirement

                                         17   community where a continuum of aging care needs—from independent living, assisted living, and

                                         18   skilled nursing care—can all be met within the community. The Debtor, therefore, offers, for

                                         19   example, a multitude of independent living accommodations in one campus, which include
                                         20   single-family detached or attached homes or apartments, but also operates assisted living for

                                         21   residents who need support with activities of daily living, memory care for residents who are

                                         22   affected by Alzheimer’s disease and dementia, and skilled nursing facilities for residents who

                                         23   require professional medical care, as well as providing rehabilitative care and respite

                                         24   care. Residents generally move into the independent living portion of a CCRC when they are

                                         25   healthy and then are transferred among assisted living, skilled nursing, or back to independent

                                         26   living as their needs change. Upon moving into a CCRC a resident can spend the rest of his or

                                         27   her or life there, moving between levels of care as appropriate.

                                         28            9.     Residents do not buy the real property, but rather enter into a continuing care

                                                                                                  3
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC            Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                Desc
                                                                           Main Document    Page 4 of 28


                                          1   contract (the “Resident Contract”) that provides certain enumerated rights and benefits in

                                          2   exchange for a one-time entrance fee and an ongoing monthly service fee. The monthly service

                                          3   fee covers meals, transportation, housekeeping, maintenance of the interior and exterior of the

                                          4   residences, landscape maintenance, and emergency nursing services, among other things.

                                          5            10.    The Debtor historically offered Resident Contracts providing for zero refundable

                                          6   entrance fee plans as well as rental option plans:

                                          7                   a.       Zero Refund Plan: Amortizes by 2.5% with no refund due after 40 months.

                                          8                   b.       Refundable Plans:

                                          9                          i.        50% Refund Plans: Amortizes by 2.5% until the refund balance
                                         10                                    reaches 50% (after 20 months of occupancy).
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11                         ii.        80% Refund Plans: Amortizes by 2.5% until the refund balance
         DENTONS US LLP




                                         12                                    reaches 50% (after 8 months of occupancy).
            (213) 623-9300




                                         13                        iii.        95% Refund Plans: Amortizes by 2.5% until the refund balance

                                         14                                    reaches 95% (after 3 months of occupancy). There are active

                                         15                                    contracts with this historical plan and as such, refund liability.

                                         16   Rental and zero refundable contracts comprise 93% of all plan types. Eighty-five (85)% of the

                                         17   Resident Contracts are zero refundable contracts and 8% of the Resident Contracts are rental

                                         18   contracts. 5% of the Resident Contracts are 50% refund plans and 3% of the Resident Contracts

                                         19   are 95% refund plans.         Currently there are no executed 80% refundable plans. There are
                                         20   approximately 30 contracts in the independent living and health center (transfers) with 50% and

                                         21   95% refund plans with a total liability of approximately $3,169,000. The balance of refund

                                         22   liability is fully amortizing.

                                         23            11.    Under the current contract, after the initial 90-day cancellation period, entrance fee

                                         24   refunds are due 14 days after the apartment/home is made available or within 90 days after

                                         25   termination notice, whichever is later. Previous contracts may have refund timing that varies.

                                         26            12.    Entry fee residents receive a health care benefit that includes discounted rates in

                                         27   assisted living, memory care and skilled nursing. The amount of the discount is outlined on an

                                         28   appendix to each Resident Contract. This discount can be modified with a 60-day notice.

                                                                                                   4
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                 Desc
                                                                       Main Document    Page 5 of 28


                                          1            13.    The rental program was introduced in 2010. Residents pay a $7,500 community

                                          2   fee. Should they decide not to move in, $500 is non-refundable. For assisted living and memory

                                          3   care, the non-refundable community fee is $2,500.

                                          4            14.    Constructed on a 221 acre campus in 1990, Altavita Village is licensed by the

                                          5   State of California Department of Social Services (“DSS”) as a residential care facility for the

                                          6   elderly (“RCFE”) and is the third largest senior living community in California with capacity for

                                          7   589 units/beds. The Residents are spread across four levels of care: (i) independent living;

                                          8   (ii) assisted living; (iii) memory care; and (iv) skilled nursing. Altavita Village is licensed by the

                                          9   State of California Department of Public Health (“DPH”) as a 59-bed skilled nursing facility and
                                         10   by DSS for assisted living and memory care for 76 and 37 beds, respectively. Altavita Village’s
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   current occupancy by care-level is as follows:
         DENTONS US LLP




                                         12                                   Care Level                   Occupancy
            (213) 623-9300




                                         13                          Independent Living (440 units)           47%
                                                                       Assisted Living (55 units)             85%
                                         14                             Memory Care (35 units)                89%
                                                                       Skilled Nursing (59 units)             86%
                                         15
                                                       15.    Originally known as Air Force Village West, Altavita Village was restricted solely
                                         16
                                              for occupancy by retired military officers and their spouses. The CCRC thrived due to its close
                                         17
                                              proximity to March Air Force Base as well as high demand from retiring World War II veterans.
                                         18
                                              Faced with decreasing occupancy and revenues after March Air Force Base downsized to a
                                         19
                                              reserve base, the restrictions regarding prior military or civil service were relaxed and “Air Force
                                         20
                                              Village West” was rebranded as “Altavita Village” in 2015. The community is now open to both
                                         21
                                              military and non-military retirees.
                                         22
                                                       16.    In September 2016, Eskaton was hired to manage Altavita Village, which was
                                         23
                                              previously self-managed with the use of marketing and sales consultants. Eskaton revitalized the
                                         24
                                              marketing process, and the average monthly independent living move-ins increased significantly.
                                         25
                                                       17.    In March 2017, Altavita Village went into payment default with respect to certain
                                         26
                                              financial obligations to its Lenders (defined below), which resulted in a decision to pursue a
                                         27
                                              potential sale of the Debtor. Negative publicity surrounding the financial condition of the Debtor
                                         28

                                                                                                5
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38               Desc
                                                                       Main Document    Page 6 of 28


                                          1   in the Fall of 2017 dramatically affected the positive marketing momentum established by

                                          2   Eskaton in the sale of contracts and the rental of units to prospective residents.

                                          3            18.    On December 29, 2017, the Lenders commenced a civil action in the Superior

                                          4   Court of the State of California, Riverside Division, styled UMB Bank, N.A., et al., v. Air Force

                                          5   Village West, Inc. dba Altavita Village et al., Case No. RIC 1724503, seeking, among other

                                          6   things, the appointment of a receiver for the Debtor and its assets (the “Receivership Action”).

                                          7   After much negotiation between the Debtor and the Lenders, on February 5, 2018, the Court

                                          8   entered a consensual order appointing Bellann Raile of Cordes & Company LLC as the receiver

                                          9   (the “Receiver”) for substantially all of the Debtor’s assets. In the Receivership Action, the
                                         10   Lenders, the Receiver, and the Debtor were engaged in a protracted and unsuccessful sale
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   process.
         DENTONS US LLP




                                         12            19.    While the Debtor believes that the 2015 rebranding of Altavita Village and its
            (213) 623-9300




                                         13   opening to non-military retirees will result in a significant increase in occupancy that will put

                                         14   Altavita Village on stable economic footing in the future, the Debtor’s current occupancy levels

                                         15   coupled with its high level of indebtedness have left the Debtor unable to meet is financial

                                         16   obligations as they come due. The Debtor has been operating at a loss and cannot pay its

                                         17   liabilities as they mature. Moreover, the Lenders are no longer willing to fund outside a chapter

                                         18   11 case. In financial distress and having failed to sell its assets via the Receivership Action, the

                                         19   Debtor has filed this Chapter 11 Case to ensure continued quality care to the Residents and
                                         20   preserve and maximize the value its assets.

                                         21   B.       The Prepetition Sales and Marketing Process

                                         22            20.    Prior to the Receivership Action, the Debtor engaged in substantial efforts to

                                         23   market and sell its assets. The Debtor retained RBC Capital Markets (“RBC”) and Piper Jaffray

                                         24   & Co. (“PJC”) to market Altavita Village for sale in 2017. In March 2017, RBC and PJC

                                         25   prepared a confidential investment memorandum and contacted over 200 strategic and financial

                                         26   buyers to solicit their interest in a transaction regarding Altavita Village. They received six (6)

                                         27   letters of intent. A prospective buyer and the Debtor entered into a purchase and sale agreement,

                                         28   but the buyer dramatically reduced the price that it was willing to pay after the due diligence

                                                                                                6
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38               Desc
                                                                       Main Document    Page 7 of 28


                                          1   period was extended multiple times.        While their efforts generated interest, RBC and PJC

                                          2   ultimately failed to secure a buyer in the Fall of 2017.

                                          3            21.    In January 2018, the Lenders commenced the Receivership Action and worked

                                          4   with the Receiver and the Debtor to sell the Debtor’s assets. The Receiver retained Cushman &

                                          5   Wakefield (“C&W”) to market Altavita Village for sale in 2018. C&W prepared a confidential

                                          6   investment memorandum and over ninety (90) registered parties explored a transaction regarding

                                          7   Altavita Village. The sales process produced eight (8) initial offers, and the second round of

                                          8   bidding resulted in four (4) offers. The Debtor accepted one letter of intent, and the prospective

                                          9   buyer was completing due diligence while negotiating the terms of an asset purchase agreement.
                                         10   When the negotiations broke down, the prospective buyer decreased its offer significantly and
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   walked away. Notwithstanding, multiple prospective buyers remain interested in purchasing the
         DENTONS US LLP




                                         12   Debtor’s assets.
            (213) 623-9300




                                         13            22.    Given this extensive marketing process, the Debtor, in consultation with C&W and

                                         14   its other advisors, selected an offer from Westmont Development, LP, an affiliate of Westmont

                                         15   Living, Inc. (the “Stalking Horse Purchaser”) to acquire substantially all of the Debtor’s assets

                                         16   through a sale under § 363 as the transaction most likely to maximize value for the Debtor, its

                                         17   stakeholders, and parties in interest and to preserve the health and wellbeing of the Residents.

                                         18   C.       Existing Debt Structure

                                         19            23.    The Debtor’s prepetition indebtedness and credit facilities (the “Prepetition Credit
                                         20   Facilities”) can be summarized as follows:

                                         21                   (a)    On June 1, 1999, the Riverside County Public Financing Authority (the

                                         22   “Authority”) issued its Riverside County, California, Public Financing Authority Certificates of

                                         23   Participation (Air Force Village West, Inc.), Series 1999, in the original principal amount of

                                         24   $62,790,000 (the “COPs”), the proceeds of which were loaned to the Debtor. The COPs were

                                         25   issued pursuant to that certain Trust Agreement, dated as of June 1, 1999, between the Debtor, the

                                         26   Authority and U.S. Bank Trust National Association (as amended, revised, and supplemented, the

                                         27   “Trust Agreement”).      UMB Bank, N.A. (the “COPs Trustee”) succeeded U.S. Bank Trust

                                         28

                                                                                                7
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC       Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38               Desc
                                                                      Main Document    Page 8 of 28


                                          1   National Association as trustee under the Trust Agreement. The Debtor owes approximately $40

                                          2   million to holders of the COPs issued by the Debtor in 1999;

                                          3                   (b)    As security for the payment of the obligations evidenced by the COPs, the

                                          4   Debtor pledged its gross revenues, as well as substantially all of the Debtor’s personal property,

                                          5   to the COPs Trustee, and the COPs Trustee properly perfected its lien on these assets. In

                                          6   addition, as further security for the payment of the obligations evidenced by the COPs, the Debtor

                                          7   executed and delivered to the Authority, as beneficiary, a Deed of Trust, Security Agreement and

                                          8   Fixture Filing dated as of June 1, 1999 (as amended and supplemented, the “Deed of Trust” and,

                                          9   together with the Trust Agreement, the “1999 Documents”). The Authority in turn assigned its
                                         10   rights under the Deed of Trust and the other 1999 Documents to the COPs Trustee for the benefit
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   of the holders of the COPs. The Deed of Trust encumbers substantially all of the real property of
         DENTONS US LLP




                                         12   the Debtor, other than approximately sixty-eight (68) acres of vacant land adjacent to the Debtor’s
            (213) 623-9300




                                         13   facility (the “Vacant Land”). The Deed of Trust was duly recorded in the Official Records of the

                                         14   County of Riverside;

                                         15                   (c)    On April 1, 2005, ABAG Finance Authority for Nonprofit Corporations

                                         16   (“ABAG”) issued the Bonds in the original principal amount of $23,000,000, the proceeds of

                                         17   which were loaned to the Debtor. The Bonds were issued pursuant to an Indenture, dated as of

                                         18   April 1, 2005 (the “Indenture”), between ABAG and U.S. Bank National Association, as trustee

                                         19   (the “Bond Trustee,” and together with the COPs Trustee, the “Trustees”);
                                         20                   (d)    In order to provide credit and liquidity support for the Bonds, on April 1,

                                         21   2005, the Debtor and KBC entered into that certain Reimbursement Agreement, Credit and

                                         22   Security Agreement (the “Reimbursement Agreement”), pursuant to which KBC agreed to issue

                                         23   the irrevocable Letter of Credit in the amount of $23,289,863.01, upon which the Bond Trustee,

                                         24   in its capacity of trustee of the Bonds, was authorized to draw in order to pay principal and

                                         25   interest on the Bonds to the extent the Debtor failed to make such payments. As a result of certain

                                         26   defaults under the Reimbursement Agreement and the Letter of Credit, on March 2, 2017, KBC

                                         27   provided notice to the Bond Trustee to call the Bonds for mandatory tender pursuant to the

                                         28   Indenture. The entire outstanding amount of the Letter of Credit was drawn when the Bonds were

                                                                                              8
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                 Desc
                                                                       Main Document    Page 9 of 28


                                          1   tendered, and the Bonds became “Bank Bonds” as defined in the Indenture, held by the Bond

                                          2   Trustee for the account of KBC;

                                          3                   (e)    As security for its obligations under the Reimbursement Agreement, the

                                          4   Debtor executed and delivered a Second Supplement and Modification of Deed of Trust, Security

                                          5   Agreement and Fixture Filing dated as of April 1, 2005 to KBC (the “Modification of Deed of

                                          6   Trust” and, together with the Indenture and the Reimbursement Agreement, the “2005

                                          7   Documents”), which supplemented the Deed of Trust and, inter alia, granted KBC a first priority,

                                          8   security interest in, lien on and mortgage against substantially all of the assets of the Debtor, other

                                          9   than the Vacant Land, that is pari passu with the security interest, lien and mortgage of the COPs
                                         10   Trustee under the Deed of Trust. Pursuant to an intercreditor agreement dated as of April 1,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   2005, the COPs Trustee is the sole beneficiary under the Deed of Trust, as modified, and, as such,
         DENTONS US LLP




                                         12   acts, and holds all security granted, transferred, pledged and assigned under the Deed of Trust, for
            (213) 623-9300




                                         13   the equal and ratable benefit of the holders of the COPs and KBC;

                                         14                   (f)    On August 28, 2018, the Receiver and the DIP Lenders entered into that

                                         15   certain Receivership Certificate Lending Agreement (the “Working Capital Agreement” and

                                         16   together with the 1999 Document and the 2005 Documents, the “Prepetition Credit

                                         17   Agreements”), pursuant to which the DIP Lenders advanced certain funds to the Receiver for the

                                         18   benefit of the Debtor and in support of its operations;

                                         19                   (g)    Amounts due under the Working Capital Agreement are secured, pursuant
                                         20   to the terms thereof and of a Deed of Trust, Security Agreement, and Assignment of Rents, dated

                                         21   August, 27, 2018 (the “Second Deed of Trust”), by substantially all of the real and personal

                                         22   property of the Debtor, including the Vacant Land, subject only to the terms of that certain letter

                                         23   agreement regarding the Vacant Land, dated August 9, 2018 (the “Letter Agreement”), between

                                         24   the DIP Lenders, the COPs Trustee and the California Department of Social Services (“CDSS”).

                                         25   The CDSS has a lien against the Vacant Land pursuant to California Health & Safety Code §

                                         26   1793.15 for the Debtor’s obligations thereunder, the priority of which is determined by the terms

                                         27   of the Letter Agreement. The Second Deed of Trust was duly recorded in the Official Records of

                                         28   the County of Riverside.

                                                                                                9
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC         Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38             Desc
                                                                       Main Document    Page 10 of 28


                                          1            24.      The following amounts are due and owing under the Pre-Petition Credit Facilities

                                          2   as of March 8, 2019:

                                          3                     (a)    Under    the   1999    Documents,   $40,105,000.00    in   principal   and

                                          4   $3,051,773.01 in interest, plus accrued fees;

                                          5                     (b)    Under    the   2005    Documents,   $18,035,507.08    in   principal   and

                                          6   $3,070,095.15 in interest, plus accrued fees;

                                          7                     (c)    Under the Working Capital Agreement, $2,674,600.30 in principal and

                                          8   $8,419.40 in interest, plus accrued fees. The COPs Trustee asserts that the Debtor’s repayment

                                          9   obligations under the COPs are secured by a security interest in substantially all of the Debtor’s
                                         10   assets, including Altavita Village and the revenues derived from its operations.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11            25.      In addition to the approximately $40 million owed to the COPs Trustee, the Debtor
         DENTONS US LLP




                                         12   owes approximately $21 million to KBC on account of the Letter of Credit, issued by KBC to
            (213) 623-9300




                                         13   secure repayment of the Bonds issued by the Debtor in 2005. In March 2017, the Bond Trustee

                                         14   drew down on the Letter of Credit to pay the Bonds, and the Debtor is obligated to repay to KBC

                                         15   certain amounts relating thereto in the approximate amount of $21 million. KBC asserts that that

                                         16   the Debtor’s repayment obligations under the Letter of Credit are secured by a security interest in

                                         17   substantially all of the Debtor’s assets, including Altavita Village and the revenues derived from

                                         18   its operations.

                                         19            26.      In addition to the approximately $66 million in alleged secured indebtedness owed
                                         20   to the COPs Trustee and KBC (together, the “Prepetition Lenders”), the Debtor has

                                         21   approximately $500,000 in unsecured obligations owed to various vendors and service providers

                                         22   and is holding approximately $3,089,924.00 in deposits owed to residents in an escrow account

                                         23   and the Debtor owes residents entrance fee amounts totaling $7,138,113.00.

                                         24   D.       Purpose of the Chapter 11 Case

                                         25            27.      The board of the directors of the Debtor has authorized the Debtor to commence

                                         26   this Chapter 11 Case to ensure proper care of the Residents and for the purpose of preserving and

                                         27   maximizing the value of the Debtor’s assets for the benefit of the Debtor’s stakeholders and

                                         28   parties in interest.

                                                                                                10
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                  Desc
                                                                      Main Document    Page 11 of 28


                                          1            28.    The Debtor anticipates that this Chapter 11 Case will involve a sale of

                                          2   substantially all of the Debtor’s assets on an expedited basis, through an auction process approved

                                          3   by the Bankruptcy Court pursuant to § 363.

                                          4            29.    Before filing this Chapter 11 Case, the Debtor—first with the aid of RBC and PJC

                                          5   and then with C&W—initiated a focused marketing process to explore a range of strategic

                                          6   financing and sale options for the Debtor’s business. While prospective buyers expressed interest

                                          7   in the sales process conducted in the Receivership Action, the Lenders would not agree to certain

                                          8   terms and the parties failed to move forward with the transaction.

                                          9            30.    After careful evaluation, it was determined that an expedited free-and-clear sale of
                                         10   the Debtor’s business through a chapter 11 proceeding would best preserve the underlying value
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   of its operations and maximize the value of the Debtor’s assets for the benefit of the Debtor’s
         DENTONS US LLP




                                         12   creditors, stakeholders, and Residents. Moreover, the Lenders will no longer provide financing
            (213) 623-9300




                                         13   outside a chapter 11 proceeding.

                                         14            31.    The Debtor’s proposed sale process under its agreement with the Lenders requires

                                         15   a closing no later than June 2019. While the Debtor understands that the timeline for the

                                         16   marketing and sale of its assets is aggressive, the Debtor believes that it reflects the constraints of

                                         17   the case and is appropriate under the circumstances. Moreover, the Debtor and its advisors spent

                                         18   more than two (2) years marketing the property. The Debtor, in its business judgment, believes

                                         19   that the marketing and sale of its assets pursuant to the proposed sale process presents the best
                                         20   opportunity to maximize the value of its assets for all interested parties and to protect the care and

                                         21   well-being of the Residents.

                                         22                                                   II.

                                         23                                         FIRST DAY MOTIONS

                                         24            32.    Concurrently with the filing of its chapter 11 petition, the Debtor is filing the First

                                         25   Day Motions. Generally, the First Day Motions have been designed to meet the Debtor’s goals

                                         26   of: (i) preventing disruption of Resident care; (ii) continuing its operations in chapter 11 with as

                                         27   little disruption and loss of productivity as possible; (iii) maintaining the confidence and support

                                         28   of its employees, vendors, suppliers, service providers, and Residents during the Debtor’s

                                                                                                11
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                Desc
                                                                      Main Document    Page 12 of 28


                                          1   reorganization process; (iv) establishing procedures for the smooth and efficient administration of

                                          2   this Chapter 11 Case; and (v) obtaining the necessary financing through cash collateral usage and

                                          3   a debtor in possession loan to finance the Debtor’s operations during this Chapter 11 Case. For

                                          4   the avoidance of doubt, the Debtor seeks authority, but not direction, to pay amounts or satisfy

                                          5   obligations with respect to the relief requested in any of the First Day Motions.

                                          6            33.    I have reviewed and discussed with Debtor’s counsel each of the First Day

                                          7   Motions filed contemporaneously herewith (including the exhibits thereto and supporting

                                          8   memoranda) and incorporate by reference any factual statements set forth in the First Day

                                          9   Motions. It is my belief that the relief sought in each of the First Day Motions is tailored to meet
                                         10   the goals described above and, ultimately, will be critical to the Debtor’s ability to achieve the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   goals of this Chapter 11 Case.
         DENTONS US LLP




                                         12            34.    It is my further belief that, with respect to those First Day Motions requesting the
            (213) 623-9300




                                         13   authority to honor prepetition obligations, the relief requested is essential to the Debtor’s chapter

                                         14   11 initiatives and necessary to avoid immediate and irreparable harm to the Debtor.             Any

                                         15   diminution in the Debtor’s ability to maintain its operations in the ordinary course will have an

                                         16   immediate and irreparable harmful effect on the going concern value of the Debtor’s estate to the

                                         17   detriment of all of the Debtor’s constituencies.

                                         18   A.       Operational Motions

                                         19          i.       DIP Financing Motion
                                         20            35.    Concurrently herewith the Debtor has filed a motion seeking approval of the

                                         21   debtor in possession financing and the use of the Lenders’ cash collateral (the “DIP Financing

                                         22   Motion”) so that the Debtor can continue to operate in the ordinary course of business. The

                                         23   Debtor is seeking approval to enter into a senior secured, superpriority debtor in possession

                                         24   financing facility (as amended, modified or otherwise in effect from time to time, the “DIP

                                         25   Facility”), with Lapis Advisers, LP (“Lapis”) and KBC Bank NV (“KBC”, and collectively with

                                         26   Lapis, (the “DIP Lenders”), in an (a) interim amount not to exceed $400,000 and only as needed

                                         27   to avoid immediate and irreparable harm, and (b) after a final hearing, an aggregate principal

                                         28   amount of up to $4,250,000.00 (plus that portion of interest thereon that converts to additional

                                                                                                 12
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC             Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                                Desc
                                                                           Main Document    Page 13 of 28


                                          1   principal in accordance with the DIP Loan Documents) (the “New Money Commitment”) and any

                                          2   loan thereunder, the “New Money DIP Loans” and a dollar-for-dollar roll-up of the outstanding

                                          3   obligations owed to each Prepetition Lender arising under the Working Capital Agreement,

                                          4   including principal and accrued interest thereon (the “Roll-Up Loans” and together with the New

                                          5   Money DIP Loans, the “DIP Loans”), substantially on the terms set forth in the Priming

                                          6   Superpriority Debtor In Possession Credit Agreement (as amended, supplemented, or otherwise

                                          7   modified and in effect from time to time, the “DIP Credit Agreement,”2 which is attached to the

                                          8   DIP Financing Motion as Exhibit “2”, and together with all other agreements, documents, notes,

                                          9   certificates, and instruments executed and/or delivered with, to or in favor of the DIP Lender, the
                                         10   “DIP Financing Agreements”), and (c) granting the DIP Liens and the DIP Superpriority Claim;
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   (ii) authorizing the interim use of Cash Collateral (as defined below) on the terms set forth in the
         DENTONS US LLP




                                         12   Interim Order; (iii) granting “adequate protection” to the holders of certain COPs issued by the
            (213) 623-9300




                                         13   Debtor in 1999 and to KBC on account of the Letter of Credit issued by KBC to secure

                                         14   repayment of the Bonds issued by the Debtor in 2005 in the form of replacement liens, among

                                         15   other adequate protections; (iv) modifying the automatic stay as imposed by § 362 to the extent

                                         16   necessary to implement and effectuate the terms of the DIP Facility and the DIP Orders; and

                                         17   (v) scheduling an interim hearing to approve the proposed Interim Order and a final hearing with

                                         18   respect to the relief requested in the DIP Financing Motion.

                                         19            36.       Currently, the Debtor requires the use of cash proceeds of accounts and receivables
                                         20   that comprises the collateral of the existing Prepetition Lenders securing the prepetition debt

                                         21   within the meaning of § 363(a) of the Bankruptcy Code (the “Cash Collateral”),3 and the proceeds

                                         22   of the proposed DIP Facility to fund day-to-day operations and maintain and preserve the value of

                                         23   the Debtor’s business (including the prepetition collateral), pending the Debtor’s sale of all or

                                         24   substantially all its assets for the benefit of the Debtor’s estate and creditors, including the

                                         25
                                              2
                                                Capitalized terms used but not defined herein shall have the meanings given to them in the DIP Credit Agreement
                                         26   or the Interim Order.
                                              3
                                                 Section 363(a) defines “cash collateral” as: “cash, negotiable instruments, documents of title, securities, deposit
                                         27   accounts, or other cash equivalents whenever acquired in which the estate and an entity other than the estate have an
                                              interest and includes the proceeds, products, offspring, rents, or profits of property . . . subject to a security interest as
                                         28   provided in section 552(b) of this title, whether existing before or after the commencement of a case under this title.”
                                              11 U.S.C. § 363(a).

                                                                                                           13
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                 Desc
                                                                      Main Document    Page 14 of 28


                                          1   Prepetition Lenders. The availability to the Debtor of sufficient working capital and liquidity to

                                          2   finance its operations is vital to its ability to maintain such operations and is necessary for the

                                          3   preservation of the value of the estate as a whole, pending the contemplated sale.

                                          4            37.    With such additional financing in place, the Debtor believes that it can continue

                                          5   operations through the contemplated sale process. Consistent with these plans, a thirteen (13)

                                          6   week budget cash projection has been presented to the Lenders. In addition, the Debtor intends to

                                          7   use the Lenders’ Cash Collateral to operate on an interim basis in order to continue normal

                                          8   operations until debtor in possession financing is in place.

                                          9            38.    As explained above, virtually all the Debtor’s assets, including its income, are
                                         10   subject to prepetition security interests. As of the filing date, the Debtor expects to have less than
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   $366,549 of cash on hand, excluding the cash held in escrow for the resident contracts. However,
         DENTONS US LLP




                                         12   the Debtor expects to spend approximately $1,802,400.00 during the first four weeks of this
            (213) 623-9300




                                         13   Chapter 11 Case and operating cash losses for the same four weeks are expected to exceed

                                         14   $200,000. As a result, in order to survive the initial stages of this Chapter 11 Case and beyond,

                                         15   the Debtor must obtain access to prepetition cash collateral by stipulation or order of this Court.

                                         16            39.    As a result of the above circumstances, the Debtor seeks authority during the

                                         17   interim period, and pursuant to the terms of the Interim Order, to use Cash Collateral. The Debtor

                                         18   further seeks authority to borrow up to $400,000 under the proposed DIP Facility during the

                                         19   interim period, and up to an additional $3,850,000 following entry of the Final Order.
                                         20            40.    The terms of the DIP Facility are the result of a significant market exploration by

                                         21   the Debtor and its professionals. In 2018, the Debtor and its professionals began to search

                                         22   alternative transactions including new investors. In March 2019, the Debtor and its professionals

                                         23   expanded its efforts to include possible debtor in possession financing (“DIP Financing”).

                                         24   Directed by the Debtor, the Director’s professionals have reached out to over ten (10) potential

                                         25   DIP financing parties to determine whether better terms could be achieved than those offered by

                                         26   the existing Prepetition Lenders. The Debtor has also consulted with the Prepetition Lenders to

                                         27   gauge their interest in postpetition financing and consent to the use of their Cash Collateral. None

                                         28   of the parties contacted were willing to provide DIP financing other than the Prepetition Lenders.

                                                                                               14
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC       Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                Desc
                                                                     Main Document    Page 15 of 28


                                          1   In fact, none of the other potential DIP lenders contacted were willing to offer better terms for,

                                          2   among other reasons, the difficulty or impossibility of priming the existing Prepetition Lenders,

                                          3   the amount of the proposed DIP loan is relatively small, the duration of the DIP loan is relatively

                                          4   short, and the terms for the DIP loan are not above market. While the Debtor is not required to

                                          5   seek credit from every source, the Debtor and its professionals nevertheless undertook an

                                          6   extensive process to evaluate other potential sources of postpetition financing, finding none

                                          7   obtainable on better terms.

                                          8            41.    As discussed more fully below, the Debtor proposes to secure its obligation under

                                          9   the DIP Facility by, among other things, granting to the DIP Lenders under the DIP Facility valid,
                                         10   enforceable, non-avoidable, and automatically perfected senior security interests in and first
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   priority priming liens on, substantially all of the Debtor’s assets, with certain exceptions and, in
         DENTONS US LLP




                                         12   each case, subject to the “Carve Out,” as defined and described more fully below pursuant to
            (213) 623-9300




                                         13   §§ 364(c) and 364(d), subject only to the prepetition liens and security interests of certain

                                         14   equipment lessors as set forth in the DIP Loan Documents, and to the lien of the California

                                         15   Department of Social Services (“CDSS”) on the Vacant Land, to the extent, if any, such lien has

                                         16   not been subordinated pursuant to that certain letter agreement, dated August 9, 2018, between

                                         17   CDSS and certain of the Prepetition Lenders.

                                         18            42.    The DIP Facility and the DIP Orders also provide the DIP Lenders with allowed

                                         19   superpriority administrative expense claims pursuant to § 364(c)(1), having priority (other than as
                                         20   to the proceeds of causes of action arising under §§ 502(d), 544, 545, 547, 548, 549, and 550 or

                                         21   any sums on deposit in the Debtor’s resident escrow account) over any and all administrative

                                         22   expenses of a kind specified in §§ 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546,

                                         23   726, 1113, and 1114, subject only to the Carve Out.

                                         24            43.    The DIP Credit Agreement and the DIP Orders provide for, among other things,

                                         25   agreed budgetary constraints on the use of Cash Collateral and the proceeds of the DIP Facility.

                                         26   The proceeds of the DIP Facility will provide liquidity for up to 6.5 months to fund this Chapter

                                         27   11 Case.

                                         28            44.    The Prepetition Lenders are provided adequate protection in the form of, among

                                                                                              15
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC         Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                    Desc
                                                                       Main Document    Page 16 of 28


                                          1   other things, replacement security interests in and liens on substantially all of the Debtor’s assets

                                          2   and property (with certain exclusions) and superpriority claims (in each case, in accordance with

                                          3   their relative priorities, and junior and subject to the liens and superpriority claims granted to the

                                          4   DIP Lender). If the Debtor is unable to obtain approval of the DIP Facility, and the use of Cash

                                          5   Collateral, its ability to effectuate a sale of its assets will be jeopardized, substantially reducing

                                          6   recoveries to all creditors. Entry of the Interim Order and, after the requisite notice and the Final

                                          7   Hearing, the Final Order is therefore (a) critical to the Debtor’s ability to preserve and maximize

                                          8   the value of its assets in a sale of substantially all of its assets under § 363, (b) in the best interests

                                          9   of the Debtor and its estate, and (c) necessary to avoid irreparable harm to the Debtor, its creditors
                                         10   and its assets, business, goodwill, reputation and employees. Furthermore, access to the Cash
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   Collateral and the proceeds under the DIP Facility is necessary to avoid immediate and
         DENTONS US LLP




                                         12   irreparable harm to the value of the Debtor’s assets pending the sales. The Debtor therefore,
            (213) 623-9300




                                         13   respectfully requests that this Motion be granted.

                                         14            45.    The Debtor is unable to obtain financing from sources other than the DIP Lender

                                         15   on terms more favorable than the DIP Credit Agreement. I firmly believe that no other lender

                                         16   would provide financing to the Debtor on more favorable terms at this time.

                                         17            46.    I submit that it is within the Debtor’s sound and prudent business judgment to

                                         18   obtain the postpetition financing set forth in the DIP Financing Motion. The Debtor has exercised

                                         19   its sound business judgment by entering into the DIP Credit Agreement.                   The terms and
                                         20   conditions set forth the DIP Credit Agreement are fair and reasonable. Further, the DIP Loan

                                         21   benefits the Debtor by allowing the use of Cash Collateral, thereby reducing the amount which

                                         22   must be borrowed.

                                         23            47.    The terms and conditions of the DIP Credit Agreement were negotiated by the

                                         24   parties in good faith and at arm’s length.         The Debtor will require significant postpetition

                                         25   financing to support operations and restructuring. Only the DIP Lender was able and willing to

                                         26   provide a facility which was adequate, reasonable, and fair under the circumstances.

                                         27            48.    I have determined, in sound business judgment, based upon analysis and the

                                         28   recommendations of the Debtor’s professionals, that the DIP Credit Agreement provides the best

                                                                                                  16
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC            Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                     Desc
                                                                          Main Document    Page 17 of 28


                                          1   opportunity for postpetition financing on the most favorable terms available. I believe it is

                                          2   necessary to preserve the administrative of the Chapter 11 Case, and therefore, will benefit all

                                          3   parties in interest. The DIP Facility allows the Debtor to continue operations and maintain the

                                          4   value of the estate for an anticipated sale of all or substantially all of their assets under § 363.

                                          5              49.      I believe that the Debtor will face immediate and irreparable harm without the

                                          6   entry of an interim order approving the DIP Financing Motion.

                                          7           ii.         Employee Wages Motion

                                          8                 50.   By the Employee Wages Motion, the Debtor moves the Court for entry of an order

                                          9       (i) authorizing the Debtor, in its discretion, to: (a) pay prepetition wages and salaries, and (b) pay
                                         10       and honor employee benefits and other workforce obligations (including remitting withholding
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11       obligations, maintaining workers’ compensation and benefits programs, paying related
         DENTONS US LLP




                                         12       administration obligations, making contributions to retirement plans, and paying reimbursable
            (213) 623-9300




                                         13       employee expenses); and (ii) authorizing and directing the applicable bank to pay all checks and

                                         14       electronic payment requests made by the Debtor relating to the foregoing.

                                         15                 51.   As of the Petition Date, the Debtor employs approximately 329 employees (the

                                         16       “Employees”) of which 233 are full time and 96 are part time. None of these Employees are

                                         17       represented by collective bargaining units. The Debtor’s average bi-weekly gross payroll is

                                         18       approximately $376,800.4 The next scheduled payroll date is on or around March 21, 2019. All

                                         19       Employees are paid through Ceridian, a payroll service. The Debtor estimates that the aggregate
                                         20       amount of the Employees’ prepetition accrued unpaid wages as of the Petition Date, totals

                                         21       approximately $215,429. The Debtor does not believe payments of wages to any individual

                                         22       employee will exceed the $12,850 cap under § 507(a).

                                         23                 52.   In addition to Wages, the Debtor’s Employees also generally are entitled to receive

                                         24       other forms of compensation, including health benefits, vacation pay, paid sick time, and

                                         25       reimbursement of certain business expenses (collectively, the “Employee Benefit Programs”).

                                         26       The Employee Benefit Programs include, but are not limited to: (i) paid vacation and sick time;

                                         27
                                              4
                                         28     This amount does not include approximately $56,600 in employer tax obligations based on employee gross wages
                                              and compensation.

                                                                                                    17
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC         Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38             Desc
                                                                       Main Document    Page 18 of 28


                                          1    (ii) expense reimbursement for certain employment-related activities; (iii) 401(k) retirement

                                          2    savings plan; (iv) a healthcare program, including dental and vision coverage; and (v) workers’

                                          3    compensation insurance.       Certain of these Employee Benefit Programs are funded by the

                                          4    Employees themselves through payroll deductions or a combination payroll deductions and

                                          5    contributions from the Debtor.

                                          6               53.   The Debtor believes that many, if not most, of its Employees rely exclusively on

                                          7    their compensation to pay their daily living expenses. Also, the Employee Benefit Programs are

                                          8    a critical component of the Employees’ total compensation package. It is imperative to the

                                          9    accomplishment of the Debtor’s goals in this case that the Debtor minimizes any adverse impact
                                         10    of the chapter 11 filing on the Debtor’s workforce, the Residents, the operations of Altavita
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11    Village, and the orderly administration of this Chapter 11 Case. Any disruption to payment of
         DENTONS US LLP




                                         12    the payroll in the ordinary course, or to the continued implementation of Employee Benefit
            (213) 623-9300




                                         13    Programs in the Debtor’s discretion, would adversely affect the Debtor’s goals in this case

                                         14    because such events are likely to cause some Employees to terminate their employment with the

                                         15    Debtor, will cause Employees to be distracted from their duties to care for the Residents, and

                                         16    will hurt morale at a particularly sensitive time for all Employees. Failure to honor the employee

                                         17    obligations could have severe repercussions on the Debtor’s ability to preserve its assets and

                                         18    administer its estate, to the detriment of all constituencies. Accordingly, as set forth in the

                                         19    Employee Wages Motion, the Debtor requests authority to continue paying the Employees and
                                         20    administering the Employee Benefit Programs and any obligations related to the foregoing

                                         21    (subject to the Budget and any applicable payment caps) in the ordinary course of business.

                                         22        iii.         Cash Management Motion

                                         23            54.      By the Cash Management Motion, the Debtor seeks entry of an order:

                                         24   (i) authorizing the Debtor, subject to the terms of any DIP Credit Agreement and/or other

                                         25   documents related to DIP financing (each, a “DIP Document”), to: (a) continue to use its cash

                                         26   management system, including the continued maintenance of its existing bank accounts and

                                         27   business forms; (b) implement changes to its cash management system in the ordinary course of

                                         28   business, including opening new or closing existing bank accounts; and (c) obtain related relief;

                                                                                               18
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC       Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38               Desc
                                                                     Main Document    Page 19 of 28


                                          1   and (ii) authorizing the financial institutions at which the Debtor maintains various bank

                                          2   accounts to (a) continue to maintain, service and administer the Debtor’s bank accounts, and (b)

                                          3   debit the bank accounts in the ordinary course of business on account of (x) wire transfers or

                                          4   checks drawn on the bank accounts, or (y) undisputed service charges owed to the banks for

                                          5   maintenance of the Debtor’s cash management system, if any.

                                          6            55.    As of the Petition Date, the Debtor used a straightforward cash management

                                          7   system to collect, concentrate and disburse funds generated by its operations (collectively, the

                                          8   “Cash Management System”) in the ordinary course of business. The Cash Management System

                                          9   is tailored to meet the Debtor’s operating needs as an operator of a large CCRC that offers
                                         10   independent living, assisted living, memory care and skilled nursing facilities.        The Cash
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   Management System enabled the Debtor to efficiently collect and disburse cash generated by its
         DENTONS US LLP




                                         12   business, pay its financial obligations, control and monitor funds and available cash, comply with
            (213) 623-9300




                                         13   the requirements of its financing agreements, reduce administrative expenses, and obtain accurate

                                         14   account balances and other financial data. It is critical that the Cash Management System remain

                                         15   intact during this Chapter 11 Case to ensure seamless continuation of transactions and

                                         16   uninterrupted collection of revenues and disbursement of internal, intercompany and third-party

                                         17   obligations, and avoid irreparable harm to the Debtor’s business and its residents. While critical

                                         18   to the successful operation of its business, the Cash Management System is straightforward and

                                         19   can be easily monitored by the Debtor, its professionals, and the U.S. Trustee during this Chapter
                                         20   11 Case.

                                         21            56.    In the ordinary course of business, the Debtor maintains five bank accounts with

                                         22   MUFG Union Bank, N.A. As part of its Cash Management System, the Debtor uses pre-printed

                                         23   Business Forms. Because of the nature and scope of the Debtor’s business operations and the

                                         24   number of suppliers of goods and services with whom the Debtor transacts on a regular basis, it is

                                         25   important that the Debtor be permitted to continue to use its Business Forms without alteration or

                                         26   change. To avoid disruption of its Cash Management System and unnecessary expense, the

                                         27   Debtor requests that it be authorized to continue to use its Business Forms substantially in the

                                         28   forms existing before the Petition Date, without reference to its status as a debtor in possession;

                                                                                              19
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                 Desc
                                                                      Main Document    Page 20 of 28


                                          1   provided, however, that once the Debtor’s existing checks have been used, the Debtor will reorder

                                          2   checks with the designation “Debtor in Possession” and the corresponding bankruptcy case

                                          3   number on all such checks. In the absence of such relief, the estate will be required to bear a

                                          4   potentially significant administrative burden and expense.

                                          5            57.    The Debtor’s Cash Management System will enable the Debtor to continue to

                                          6   maintain detailed records reflecting all transfers, receipts, and disbursements. The Debtor’s

                                          7   smooth transition into, and through, chapter 11 depends on its ability to use its Cash Management

                                          8   System, maintain its Bank Accounts, and use its existing Business Forms without interruption.

                                          9   Indeed, the Cash Management System is essential to the efficient execution and achievement of
                                         10   the Debtor’s business objectives and ultimately, to maximizing the value of the Debtor’s estate.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   In light of the foregoing, the Debtor believes that requiring it to adopt a new, segmented cash
         DENTONS US LLP




                                         12   management system at this early and critical stage of this Chapter 11 Case would be an
            (213) 623-9300




                                         13   unnecessary financial and administrative burden, detrimental to the Debtor’s estate and creditors.

                                         14         iv.       Utilities Motion

                                         15            58.    By the Utilities Motion, the Debtor seeks entry of interim and final orders:

                                         16   (i) prohibiting Utility Companies from altering, refusing or discontinuing service without further

                                         17   order of the Court; and (ii) determining adequate assurance of payment for future utility services.

                                         18            59.    In the ordinary course of its business, the Debtor incurs expenses in connection

                                         19   with certain Utility Services including water, gas, electric, telephone and other similar services.
                                         20   As a CCRC that provides personal and medical services to residents, the Debtor relies on the

                                         21   continual flow of vital services of Utility Companies, the mission of the Debtor’s business would

                                         22   unravel, irreparably harming the Debtor and its residents.

                                         23            60.    The Utility Services are essential to the Debtor’s business; any service interruption

                                         24   would severely disrupt the Debtor’s operations and could harm resident care, customer

                                         25   relationships, revenues, profits, and ultimately its ability to maximize stakeholder recoveries in

                                         26   this Chapter 11 Case. It is therefore critical that all Utility Services continue to be provided on an

                                         27   uninterrupted basis to the Debtor. Consequently, the Debtor intends to pay all postpetition

                                         28

                                                                                               20
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                Desc
                                                                      Main Document    Page 21 of 28


                                          1   obligations owed to the Utility Companies in a timely manner using operating revenue and in

                                          2   accordance with the Budget.

                                          3            61.    However, due to the timing of the filing of this Chapter 11 Case in relationship to

                                          4   the Utility Companies’ billing cycles, and the Debtor’s financial situation leading to the filing of

                                          5   this Chapter 11 Case, the Debtor has been invoiced, but has not yet paid, for certain prepetition

                                          6   Utility Services. In addition, the Debtor may have incurred utility costs for services provided

                                          7   since the end of the last billing cycle that have not been invoiced to the Debtor. The Utilities

                                          8   Motion seeks to preserve the protections that the Utility Companies have under § 366, while

                                          9   affording the Debtor an opportunity to provide and negotiate adequate assurances without facing
                                         10   the threat of immediate termination of its Utility Services. In particular, the Debtor requests
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   approval of certain procedures that balance the protections afforded Utility Companies and the
         DENTONS US LLP




                                         12   Debtor’s need for uninterrupted Utility Services.
            (213) 623-9300




                                         13            62.    Further, the Debtor respectfully submits that none of the Utility Companies

                                         14   requires a deposit for the provision of Utility Services to the Debtor during the postpetition period

                                         15   of this Chapter 11 Case given the modest cost of the Utility Services and the availability of funds

                                         16   pursuant to the Budget. Nevertheless, the Debtor proposes to pay an adequate assurance deposit

                                         17   to each Utility Company in an amount equal to the average two-week charge for Utility Services

                                         18   provided by each Utility Company. The Debtor submits that the foregoing constitutes adequate

                                         19   assurance of future payment to the Utility Companies to satisfy the requirements of § 366;
                                         20   however, the Utilities Motion provides a mechanism through which Utility Companies may

                                         21   request additional adequate assurance.

                                         22         v.        Insurance Motion

                                         23            63.    By the Insurance Motion, the Debtor seeks entry of an order authorizing the

                                         24   Debtor to (i) maintain its insurance coverage levels, including authority to revise, extend,

                                         25   supplement, renew, or change insurance coverage as needed; (ii) pay insurance premiums, broker

                                         26   fees, and deductibles in the ordinary course of business; and (iii) pay certain administrative

                                         27   obligations associated therewith (collectively, the “Insurance Obligations”).

                                         28            64.    In the ordinary course of business, the Debtor maintains various insurance policies

                                                                                               21
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                 Desc
                                                                      Main Document    Page 22 of 28


                                          1   issued by several insurance carriers (collectively, the “Insurance Carriers”). Collectively, these

                                          2   policies provide for coverage for, among other things: workers’ compensation and employers

                                          3   liability, D&O liability, general liability, commercial property, crime, commercial automobile

                                          4   liability, excess, earthquake and flood, and fine arts, equipment, and electronic data processing

                                          5   (collectively, the “Insurance Policies”). I believe that the continuation of the Insurance Policies is

                                          6   essential to the operation and preservation of the value of the Debtor’s facilities, healthcare

                                          7   businesses, properties and assets and it is my understanding that it is required under the U.S.

                                          8   Trustee Guidelines, the federal laws and regulations applicable to the Debtor’s business, the law

                                          9   of the State of California, and the Debtor’s various contractual commitments. The Debtor, as
                                         10   employer and operator of a nonprofit CCRC in California, must maintain workers’ compensation
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   insurance coverage.     See, e.g., Cal. Lab. Code § 3700 (requiring workers’ compensation
         DENTONS US LLP




                                         12   coverage). Also, as a practical and legal matter, the Debtor cannot provide resident care and
            (213) 623-9300




                                         13   continue to operate a CCRC without professional and general liability insurance, among other

                                         14   coverage.

                                         15            65.    The Debtor will suffer immediate and irreparable harm without the relief requested

                                         16   in the Insurance Motion. The maintenance of the Debtor’s insurance coverage is vital to the

                                         17   operation of the Debtor’s business, the facilities operated by the Debtor, and to the health,

                                         18   welfare, safety and security of the residents therein. Payment of the Insurance Obligations is

                                         19   necessary to maintain the Debtor’s insurance coverage postpetition and must be made to avoid
                                         20   immediate and irreparable harm.

                                         21         vi.       Critical Vendors Motion

                                         22            66.    By the Critical Vendors Motion, the Debtor seeks the entry of (i) an interim order

                                         23   to continue to pay and/or honor the prepetition claims (after an interim hearing, in an interim

                                         24   amount of up to $100,000 and only as needed to avoid immediate and irreparable harm); and (ii) a

                                         25   final order within thirty (30) days after filing this Chapter 11 Case authorizing, but not directing,

                                         26   the Debtor to continue to pay and/or honor the prepetition claims (after a final hearing, in an

                                         27   amount up to an additional $150,000, for a total of up to $250,000 and only as needed to avoid

                                         28

                                                                                               22
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC       Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                 Desc
                                                                     Main Document    Page 23 of 28


                                          1   immediate and irreparable harm), of its most critical vendors in the Debtor’s discretion and in the

                                          2   ordinary course of the Debtor’s business, subject to certain Terms and Conditions.

                                          3            67.    In the ordinary course of its business, the Debtor purchases goods and services

                                          4   from certain vendors or suppliers whose continued, uninterrupted provision of such goods and/or

                                          5   services will play a crucial role in maintaining the Debtor’s ongoing business operations as a

                                          6   CCRC. The Critical Vendors provide a variety of services, all of which are required to continue

                                          7   the daily operations of Debtor’s business. In addition, certain Critical Vendors are essential in

                                          8   order to maintain resident care and safety. Additionally, local, state, and federal law requires the

                                          9   Debtor to ensure contracts with and services from various healthcare providers, as well as
                                         10   adequate drugs, supplies, and medical equipment. Thus, in order to ensure that essential personal
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   and medical care is available to the Residents, it is imperative that the Debtor is able to rely on
         DENTONS US LLP




                                         12   Critical Vendors. Payment of the prepetition claims (up to a total of $250,000) of the Critical
            (213) 623-9300




                                         13   Vendors, in the ordinary course of the Debtor’s business, in the Debtor’s discretion, and in

                                         14   accordance with the Budget is necessary to avoid immediate and irreparable harm.

                                         15   B.       Administrative Motions

                                         16          i.       Motion to Limit Notice

                                         17            68.    By the Motion to Limit Notice, the Debtor seeks the entry of an order authorizing

                                         18   it to limit the scope of service of all notices, motions, or applications, including, but not limited

                                         19   to, the Limited Notice Matters. The Limited Notice Matters shall be served on the Limited
                                         20   Service List.

                                         21            69.    The Debtor’s Mailing Matrix has hundreds of creditors. Limiting notice in the

                                         22   fashion described in the Motion to Limit Notice will prevent the unnecessary waste of time and

                                         23   resources required to serve notice of certain pleadings and other documents on all creditors and

                                         24   allow the Debtor to focus on patient care, business, operations and thereby conduct this Chapter

                                         25   11 Case in a more efficient manner. Limiting notice will not materially prejudice any party

                                         26   because parties will have an opportunity to respond to the Motion to Limit Notice and/or request

                                         27   special notice in the Debtor’s Chapter 11 Case. Furthermore, any party with a pecuniary interest

                                         28   in the matters affected by the Motion to Limit Notice will be served by the Debtor as a matter of

                                                                                               23
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38              Desc
                                                                      Main Document    Page 24 of 28


                                          1   course. Thus, the relief requested in the Motion to Limit Notice will not prejudice any party with

                                          2   an interest in these bankruptcy proceedings, and ultimately, due to cost savings, will benefit

                                          3   creditors of the Debtor’s bankruptcy estate.

                                          4         ii.       Motion to File Confidential Patient Information Under Seal

                                          5            70.    I am informed and believe that (a) the Debtor is required to serve notice of the

                                          6   filing of its case, a bar date notice, and other critical case related documents on parties with an

                                          7   interest in the case or who may have a claim against the hospital, (b) to show proper notice has

                                          8   been provided, the Debtor is required to file service lists showing the names and addresses of

                                          9   those who have been served, and (c) former patients are usually among the parties entitled to such
                                         10   notice. However, the Privacy Rule of the Health Insurance Portability and Accountability Act of
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   1996 (“HIPAA”), Public Law 104-191, protects all individually identifiable health information,
         DENTONS US LLP




                                         12   which includes information such as the names or addresses of current or former patients. Thus,
            (213) 623-9300




                                         13   the Privacy Rule’s requirements to protect the privacy and security of protected health

                                         14   information require that the names and addresses of current and former patients not be publicly

                                         15   disclosed.      The Debtor is a covered entity under HIPAA and must comply with

                                         16   HIPAA's requirements to protect the privacy of health information. However, I am informed

                                         17   and believe that the Privacy Rule permits the use and disclosure of protected health information,

                                         18   without an individual's authorization or permission, as part of a judicial proceeding, if the

                                         19   information is disclosed pursuant to a court order.
                                         20            iii.   Motion to Partially Excuse Compliance with § 543 to Allow for the Continued

                                         21                   Appointment of the Receiver

                                         22            71.    As set forth above, prior to the commencement of this bankruptcy case, on

                                         23   December 29, 2017, certain of the Debtor’s secured lenders commenced the Receivership Action

                                         24   in the Superior Court of the State of California, Riverside Division (the “Superior Court”), in

                                         25   which the Superior Court entered an order (as amended, the “Receivership Order”) appointing

                                         26   Cordes & Company LLC (“Cordes”) as the Receiver, by and through Ms. Bellann Raile, a Cordes

                                         27   professional, for substantially all of the Debtor’s assets.

                                         28            72.    Under the terms of the Receivership Order, the Debtor’s board of directors (the

                                                                                                24
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38              Desc
                                                                      Main Document    Page 25 of 28


                                          1   “Board of Directors”) remained in place (Receivership Order, ¶ 4) and the Debtor’s licensed non-

                                          2   profit management company Eskaton (the “Management Company”) continued its management

                                          3   of all day-to-day ordinary course operations of the Debtor’s assets, including the senior living

                                          4   community commonly known as Altavita Village located in Riverside, California (the “Facility”).

                                          5   Receivership Order, ¶ 5.b. Since the Receiver was appointed, the Receiver worked closely with

                                          6   the Management Company on any issues that arose outside the ordinary course of business, and

                                          7   was informed on the day-to-day operations only as necessary.

                                          8            73.    The Receiver was empowered over all decisions relating to the management and

                                          9   operations of the Facility outside the ordinary course of business, to implement a budget agreed to
                                         10   by the Debtor, its senior secured lenders, and the Management Company, and to run a sale
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   process for the Facility. Receivership Order, ¶ 5.b., 5.h. The Receiver, through Ms. Raile, (i)
         DENTONS US LLP




                                         12   communicated with CDSS regarding the sale process through weekly conference calls, and
            (213) 623-9300




                                         13   additionally, as necessary, and (ii) met regularly with residents of the Facility to keep them

                                         14   apprised of the status of the Facility and the sale process.

                                         15            74.    The Receivership Order authorized the Receiver to employ and compensate

                                         16   professionals (Receivership Order, ¶¶ 5.s., 13), and during administration of the receivership the

                                         17   Receiver utilized Cordes professionals to provide accounting services and Peter F. Jazayeri, Esq.

                                         18   (through Jaz, a Professional Legal Corporation) to provide legal services to assist the Receiver in

                                         19   discharging its duties (Cordes professionals and Mr. Jazayeri, collectively, the “Receiver
                                         20   Professionals”). The reasonable fees and expenses of the Receiver Professionals were paid in

                                         21   accordance with the agreed budget.

                                         22            75.    As the Debtor now transitions into bankruptcy, in order to maintain stability and

                                         23   avoid disruption of the Debtor’s operations for the benefit of all stakeholders (notably the

                                         24   residents of the Facility), and to preserve the value of the Debtor’s assets, the Debtor requests

                                         25   (with the support and consent of its senior secured lenders and the Receiver) that the Receiver be

                                         26   partially excused from compliance with § 543 of the Bankruptcy Code to allow for the Receiver’s

                                         27   continued appointment during the administration of this bankruptcy case in accordance with the

                                         28   terms herein. As further detailed in the motion, it is proposed that the Receiver, with the

                                                                                                25
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC            Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38                Desc
                                                                          Main Document    Page 26 of 28


                                          1   assistance of the Receiver Professionals, would:

                                          2                      continue to interface with the Residents and regulatory agencies to assist in

                                          3                       communications regarding the bankruptcy and the sale process;

                                          4                      continue to interface with the Debtor’s senior secured lenders, the Management

                                          5                       Company and the Debtor with respect to financial reporting and support,

                                          6                       including, but not limited to providing a cash flow budget to assist the Debtor with

                                          7                       respect to any post-petition financing;

                                          8                      ensure adherence to cash management procedures established to support the

                                          9                       financial reporting and variance analysis as required by any post-petition lending
                                         10                       facility and the U.S. Trustee, and assist the Debtor with reporting obligations;
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11                      provide other financial information and disclosures as necessary to assist the
         DENTONS US LLP




                                         12                       Debtor, the secured lenders, and the Management Company; and
            (213) 623-9300




                                         13                      attend meetings with parties in interest and attend and testify at court hearings, as

                                         14                       the Debtor may request (collectively, together with those duties carried over from

                                         15                       the Receivership Order in the paragraph above, the “Custodial Services”).

                                         16            76.        The Receiver would otherwise comply with § 543(a), (b) and (c), including the

                                         17   filing of an accounting under § 543(b)(2), with any additional instructions regarding the

                                         18   Receiver’s actions and compliance with § 543 to be sought from and provided by the Bankruptcy

                                         19   Court. With respect to the post-petition fees and expenses of the Receiver and the Receiver
                                         20   Professionals in performing the Custodial Services, the Debtor requests (and the Receiver and the

                                         21   Receiver Professionals agree) that all such fees be subject to Bankruptcy Court approval for

                                         22   reasonableness, on notice to parties in interest and an opportunity to object, and subject to the

                                         23   Budget.         If so required by this Court, the Receiver Professionals will submit retention

                                         24   applications.

                                         25            77.        The relief sought be granted on an emergency basis because, as further described

                                         26   in the motion, the Receiver’s continued appointment and authority to utilize Cordes professionals,

                                         27   who have developed deep knowledge and experience with the Debtor’s financial operations and

                                         28   reporting obligations, is essential to the Debtor’s ability to adjust smoothly to operating as a

                                                                                                   26
                                              110461521\V-3
                                         Case 6:19-bk-11920-SC        Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38               Desc
                                                                      Main Document    Page 27 of 28


                                          1   debtor-in-possession, absent which the Debtor will suffer immediate and irreparable harm. The

                                          2   stated goal of this bankruptcy case is to market the Debtor’s assets for sale to a third-party buyer

                                          3   that wishes to purchase and operate the Facility for the benefit of its Residents. The Debtor is a

                                          4   non-profit retirement community subject to various regulatory requirements, and its Board of

                                          5   Directors is comprised of volunteers. The Management Company will remain in place to operate

                                          6   the Facility day to day.     If the Receiver and Cordes are entirely ousted as a result of the

                                          7   bankruptcy filing, that would be highly inefficient and disruptive to the Debtor’s transition into

                                          8   Chapter 11. Excusing the Receiver's compliance with § 543 and authorizing the Receiver to

                                          9   remain in place with certain financial monitoring and oversight responsibilities would be most
                                         10   efficient, and least disruptive, in the best interests of the Debtor, its estate, its creditors, the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   Residents and other parties in interest.
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                              27
                                              110461521\V-3
Case 6:19-bk-11920-SC   Doc 20 Filed 03/11/19 Entered 03/11/19 17:08:38   Desc
                        Main Document    Page 28 of 28
